Detailed Office Action
	The communication dated 4/5/2022 has been entered and fully considered.
	Claims 100-125 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.
IDS
Two US patent documents were not considered as no patent number was given.
Allowable Subject Matter
The Examiner notes that claims 117 and 120 appear substantially the same.
Claims 117-125 are only rejected under ODP
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 100-125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,127,405 in view of U.S. 2009/0308552 YANO el al., hereinafter YANO.
The ‘405 patent claims producing MFC with a fiber steepness of 20 to 50 from a pulp in the absence of a grindable inorganic particulate material and in the presence of a grinding medium.  The ‘405 patent dopes not disclose the use of recycled pulp or papermill wastes.
YANO discloses that MFC can come from any origin including recycled pulps [0031].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute one known pulp source for another known pulp source absent evidence of unexpected results.
Claims 100-125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,100,464 in view of U.S. 2009/0308552 YANO el al., hereinafter YANO.
The ‘405 patent claims producing MFC with a fiber steepness of 20 to 50 from a pulp in the absence of a grindable inorganic particulate material and in the presence of a grinding medium.  The ‘405 patent dopes not disclose the use of recycled pulp or papermill wastes.
YANO discloses that MFC can come from any origin including recycled pulps [0031].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute one known pulp source for another known pulp source absent evidence of unexpected results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 100-104, 106-110, and 112-116 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. 4,952,278 GREGORY et al., hereinafter GREGORY, as evidenced by Zirconium Oxide and Zirconium Silicate Data sheets and as evidenced by U.S. 4,761,203 VINSON, hereinafter VINSON, and as evidenced by Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claim 100, 107, and 140, GEGORGY discloses a screened media mill [col. 13 lines 43-45] with a glass grinding media [col. 13 lines 27-28], which fibrillates a fibrous substrate cellulose, southern softwood kraft pulp [col. 13 lines 15] which fibrillates the pulp to form expanded fiber [col. 13 line 22] which comprise microfibrills [col. 2 lines 28-30 and lines 35-40]. 
GREGORY uses dry market pulp to make the MFC [col. 13 lines 15-22].  Market pulp is made on a pulp dryer which is similar to a paper machine [SMOOK pg. 126 col. 1 and pg. 128 Figure 9-60].  These machines recycle broke back into the process [SMOOK pg. 207 Figure 13-27 and 248-249].  Further, recycled white water which comprises fibers would constitute “waste” [pg. 248 Figure 16-50].   As such at least some of the market pulp is comprised of broke/waste.  The claim does not require all or substantially all the fibrous substance to be from broke/waste.


 GREGORY does not disclose including a grindable inorganic particle during the operation of the mill.  GREGORY additionally discloses these media mills can be vertical tower mills [col. 3 lines 1-5 and col. 7 lines 40-47].  GREGORY discloses 80% of grinding medium by volume [col. 134 line 27] which falls within the claimed range.
GREGORY teaches all the features as per supra including microfibrillating fibers in the presence of a grindable media in a screened media mill in the absence of inorganic particles. GREGORY does not explicitly disclose the fiber steepness obtained.   
whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. 
quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)
If GREGORY performs the same process it would be expected to have the same results.  Further, GREGORY teaches vertical mills as claimed with impellers, the same grinding medium size as claimed, the same grinding medium s.g. as claimed, same volume of grinding medium as claimed, and the same consistency as claimed.  GREGORY uses a starting pulp with a freeness of 500 [col. 5 lines 40-43] which matches the same starting material as the instant specification discloses using pulp with a freeness of less than 550 [0017].
Alternatively, the examiner notes that fiber steepness is a term that is related to the amount of microfibrillation.  The person of ordinary skill in the art would expect paper strength with MFC filler to go up as the fibers were microfibrillated because the surface area increases thus increasing hydrogen bonding [col. 5 10-15]. GREGORY shows that by adding the microfibrillated fiber to pulp the tensile strength increases [Table I and II].  At the time of the invention it would be obvious to optimize the degree of media mill refining within the media mill of GREGORY to obtain the desired amount of microfibrillation absent evidence of unexpected results.  GREGORY discloses that the fiber can make up to 5 passes, each pass increases microfibrillation.  As such it would be obvious to optimize the degree of microfibrillation to obtain the optimum strength of paper sheets formed.  It is the Examiners position that the optimizing fibrillation to obtain the optimum strength will lead to the same fiber steepness as claimed (since the applicant argues this is fibre steepness provides the optimum strength).
In addition to the above, GREGORY discloses vertical mills are suitable [column 7 lines 18-20].  The Examiner interprets a vertical mill as a tower mill. 
As for claims 101, 102, 104, and 106, this claim only limits the tower mill limitation of claim 100.  However, claim 100 states that a tower mill or a screened grinder can be used.  GREGORY meets the screened grinder limitation of claim 100.  Therefore it also meets claim 106 which only further limit the tower mill choice
As for claim 103, GREGORY discloses a horizontal media mill with plug flow.  A drawing of the mill is shown in the incorporated by reference VINSON patent [Figure 3].  The pulp flows through the media mill through the tube entering one side and exiting the other side.  The examiner considers this plug flow (in comparison to say a stirred reactor which would not be plug flow),
As for claim 108, GREGORY discloses a screened media mill which is stirred by impellers [col. 13 line 26].  The examiner interprets this reasonably broadly to be a stirred media detritor.  
As for claims 109 and 110, GREGORY discloses 13 mil screens and 67 mill screens [col. 13 lines 43-45].  A 13 mill screen is about 330 micrometers and thus falls within the claimed range.

As for claim 112, GREGORY discloses a media size of 0.5 mm to 3 mm which falls within the claimed range [col. 7 line 55].
As for claim 113, GREGORY discloses that the media is made of Zirconium Oxide [col. 7 lines 50-51.  Zirconium Oxide has a specific gravity of 5.89 g/cm3 which falls within the instant claimed range as evidenced by Zirconium oxide and Zirconium silicate data sheets. 
As for claim 114 and 115, GREGORY starts with dry fiber and then adds water to it [col. 13 line 15].  It therefore must initially be present at an initial solids content of at least 5%.  The examiner notes the applicant does not claim that the consistency is greater than 5% during milling.  The applicant only claims an initial consistency.  Furthermore, GREGORY incorporates by reference VINSON for the media milling technique.  VINSON teaches that lower consistencies require more passes [col. 10 lines 35-40].  At the time of the invention it would be obvious to optimize the consistency to optimize the number of passes.
As for claim 116, GREGORY discloses multiple passes through a media mill [col. 13 lines 58-60].  At the time of the invention it would be obvious to use multiple medium mills in series to perform the multiple passes required.  The person of ordinary skill in the art would make this modification so as to be able to produce more expanded fiber.  When only a single machine is being used it cannot be used to produce additional expanded fiber when it is being used in the 2-5 pass.  
Claim 111 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 4,952,278 GREGORY et al., hereinafter GREGORY in view of U.S. 2009/0084874 ALAM et al., hereinafter ALAM.
	As for claim 111, GREGORY discloses 80% of grinding medium by volume [col. 134 line 27].  GREGORY does not explicitly disclose less than 70% by volume grinding medium.  ALAM discloses that bead volume used in media mills is a result effective variable [0140].  At the time of the invention it would be obvious to optimize the grinding medium by volume through routine experimentation.  The person of ordinary skill in the art would expect to high loading to cause high wear, high power loss and low grinding weight.  Conversely the person of ordinary skill would expect low loading to cause long grinding time and high particle size distribution.
Claims 101, 102, and 104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 4,952,278 GREGORY et al., hereinafter GREGORY in view of U.S. 6,604,698 VERHOFF, hereinafter VERHOFF.
As for claim 101, 102, and 104 the media mill of the GREGORY is a horizontal mill but GREGORY also disclosed vertical mills are suitable [column 7 lines 18-20].   VERHOFF discloses a vertical media mill (which the examiner interprets as a tower mill) [Figure 1] with a quiescent zone above the agitation (zone above 13 without any agitation). The tower has dilution at (12) which is proximate to the quiescent zone above (13) [Figure 1, column 13 lines 39-40, 48-50].   The tower has holding tank (32) which separates (classifies) out fine particles via screening through a depth filter upstream of dilution (12) which is above the quiescence zone and grinders [Figure 2, col. 14 lines 35-45].  The tower has a vertical impeller (14) with a shaft equipped with impellers throughout its length [Figure 1].
At the time of the invention it would have been obvious to substitute the known vertical media mill of the VERHOFF for the horizontal media mill of GREGORY combination. It is typically prima facie obvious to make a simple substitution with the expectation of predictable results. The person of ordinary skill in the art would expect both a vertical and a horizontal media mill to refine the pulp of GREGORY.
Claim 105 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 4,952,278 GREGORY et al., hereinafter GREGORY and U.S. 6,604,698 VERHOFF, hereinafter VERHOFF, as applied to claims 101, 012, and 104 above, and further in view of JP-A-H08(1996)-81896 MATSUDA et al., hereinafter, MATSUDA 
As for claim 105, VERHOFF adds liquid dilution to the top of the media mill. VERHOFF doesn't disclose liquid addition at one or more grinding zones and neither does GREGORY. MATSUDA states that higher concentrations of solids are preferred as low concentration processing takes too much time [0019]. MATSUDA warns though that too high of a concentration is a problem because the viscosity of the pulp increases greatly as refining occurs [0019]. At the time of the invention it would have been obvious to the person of ordinary skill in the art to have dilution along such that a higher favorable consistency can be used at the top of the vertical mill of VERHOFF but that the consistency can be decreased as the pulp travels from grinding zone to grinding zone to control viscosity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748